—In an action to recover damages for medical malpractice, the plaintiffs appeal from an order of the Supreme Court, Suffolk County (Oshrin, J.), dated November 1, 1996, which denied their motion to vacate two judgments of the same court, entered August 28, 1995, and October 10, 1995, respectively, entered upon an order of the same court, dated May 11, 1995, dismissing the complaint as against all defendants.
Ordered that the order is affirmed, with one bill of costs.
In order for the plaintiffs to establish their entitlement to vacatur of the judgments entered upon their failure to oppose the defendants’ motions to dismiss the complaint for, inter alia, failure to comply with discovery demands, the plaintiffs must demonstrate the existence of a meritorious claim and a reasonable excuse for the defaults (see, Putney v Pearlman, 203 AD2d 333). The plaintiffs failed to satisfy this standard. Rosenblatt, J. P., O’Brien, Thompson, Friedmann and Goldstein, JJ., concur.